            Case 2:19-cv-01682-AJS Document 49 Filed 02/05/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SADIS & GOLDBERG, LLP,
                                              Civil Action No. 2:19-cv-01682-AJS
                Plaintiff,
        v.

 AKSHITA BANERJEE AND SUMANTA
 BANERJEE,

                Defendants.

            REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO STRIKE OR,
            ALTERNATIVELY, MOTION FOR A MORE DEFINITE STATEMENT

       AND NOW, the Defendants, Akshita Banerjee and Sumanta Banerjee, by and

through their undersigned counsel, file the within Reply in Support of Defendants’

Motion to Strike or, Alternatively, Motion for a More Definite Statement:

       1.      On December 31, 2019, Plaintiff, Sadis & Goldberg, LLP (“Sadis”),

initiated this case by filing a Civil Action Complaint against the Defendants, seeking

avoidance of alleged fraudulent transfers from Sumanta Banerjee to Akshita Banerjee.

(ECF No. 1).

       2.      On February 20, 2020, the Clerk of this Court entered a default judgment

in favor of the Plaintiff, in the amount of $539,956.00. (ECF No. 13).

       3.      On January 8, 2021, Sadis filed a Motion to Impose a Constructive Trust

on payments made from SSA Capital Advisors, LLC (“SSA Capital”) to the Defendants

or to the SASB Irrevocable Trust (“SASB Trust”). (ECF No. 31).

       4.      The Banerjees filed a Response to Plaintiff’s Motion on January 19, 2021.

(ECF No. 34).
            Case 2:19-cv-01682-AJS Document 49 Filed 02/05/21 Page 2 of 6




       5.      Sadis filed a Reply in Support of Plaintiff’s Motion to Impose a

Constructive Trust on January 22, 2021. (ECF No. 37).

       6.      The Banerjees filed a Motion to Strike, or Alternatively, Motion for a More

Definite Statement on January 27, 2021. (ECF No. 41). In support of their Motion,

Defendants attached a Declaration of Akshita Banerjee, in which she declared, inter

alia, that neither she nor her husband have an ownership interest in SSA Capital. (ECF

No. 41-1, page 2, ¶ 3-4).

       7.      On January 28, 2021, this Court issued a Text Order setting a deadline for

Plaintiff’s Response to the Banerjees’ Motion to Strike but did not allow for Defendants

to file a Reply. (ECF No. 42).

       8.      Sadis filed a Response to the Banerjees’ Motion to Strike on February 3,

2021. (ECF No. 45).

       9.      In its Response to the Banerjees’ Motion to Strike, the Plaintiff described

the Declaration of Ms. Banerjee as either: 1) perjury, or 2) evidence of a fraudulent

transfer made after the Judgment in this case. (Id. at page 2).

       10.     Defendants take issue with the mischaracterization of Ms. Banerjee’s

Declaration, in that she has not perjured herself, and she has not fraudulently

transferred her interest in SSA Capital after the Judgment in this case.

       11.     Ms. Banerjee was a member of SSA Capital from its creation until January

1, 2019, at which time she transferred all of her interest in SSA Capital to the SASB

Trust. See Irrevocable Trust Agreement Amended and Clarified Additional Inter Vivos

Transfer, attached as EXHIBIT 1 hereto, and First Amendment to Operating Agreement

of SSA Capital Advisors, LLC Amended and Clarified, attached as EXHIBIT 2 hereto.
         Case 2:19-cv-01682-AJS Document 49 Filed 02/05/21 Page 3 of 6




       12.    This transfer occurred more than one year before the Judgment in this

case, and nearly a year before this case was filed.

       13.    If the Plaintiff wishes to question Ms. Banerjee about this transfer of her

interest in SSA Capital, it is free to do so in the execution proceedings which are

pending in the Allegheny County Court of Common Pleas at Case No. GD 20-005103.

       WHEREFORE, the Defendants respectfully request this Honorable Court to enter

an Order to Strike the Plaintiff’s Reply Brief or, alternatively, to enter an Order for a

More Definite Statement.


                                                   Respectfully Submitted,

                                                    /s/ Alexander L. Holmquist
                                                   ROBERT O LAMPL
                                                   PA I.D. #19809
                                                   JAMES R. COONEY
                                                   PA I.D. #32706
                                                   RYAN J. COONEY
                                                   PA I.D. #319213
                                                   SY O. LAMPL
                                                   PA.I.D. #324741
                                                   ALEXANDER L. HOLMQUIST
                                                   PA I.D. #314159
                                                   Benedum Trees Building
                                                   223 Fourth Avenue, 4th Floor
                                                   Pittsburgh, PA 15222
                                                   (412) 392-0330 (phone)
                                                   (412) 392-0335 (facsimile)

                                                   Attorneys for the Defendants
Case 2:19-cv-01682-AJS Document 49 Filed 02/05/21 Page 4 of 6




                   EXHIBIT 1
Case 2:19-cv-01682-AJS Document 49 Filed 02/05/21 Page 5 of 6




                   EXHIBIT 2
         Case 2:19-cv-01682-AJS Document 49 Filed 02/05/21 Page 6 of 6




                            CERTIFICATE OF SERVICE

      I, Alexander L. Holmquist, hereby certify that on the 5th day of February, 2021, I

served a true and correct copy of the within Reply in Support of Defendants’ Motion to

Strike upon Counsel for Plaintiff by the Court’s CM/ECF electronic notification system

and/or Email as follows:

                                  Kate E. McCarthy
                                Katelin J. Montgomery
                                   Robert E. Dauer
                             Meyer, Unkovic & Scott LLP
                           535 Smithfield Street, Suite 1300
                                Pittsburgh, PA 15222
                                 kem@muslaw.com
                                 kjm@muslaw.com
                                  red@muslaw.com

                                     Ben Hutman
                               Sadis & Goldberg, LLP
                             551 Fifth Avenue, 21st Floor
                                New York, NY 10176
                                bhutman@sadis.com


                                                /s/ Alexander L. Holmquist
                                                 Alexander L. Holmquist
